DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rogalla (EP 2875724) in view of Parsheh et al. (US 2012/0272574, cited on 8/25/20 IDS).
For claim 1, Rogalla teaches an open raceway algae cultivation system comprising: a channel 1’,3,3’,4,4’ (Fig. 6) configured to contain an algae cultivation fluid, the channel including a contraction zone (lower right-hand ref. 1’ in Fig. 6) having a width (between B1 and B2 in Fig. 6) and a depth (H; para 0046 describes decreasing the width in the same proportion that the depth H increases) and an expansion zone  
Rogalla is silent about wherein a bottom of the channel at a beginning of the contraction zone is lower than a bottom of the channel at an outlet of the expansion zone.
Parsheh et al. teach an open raceway algae cultivation system wherein a bottom (lower surface in Fig. 1) of the channel at a beginning of the contraction zone (Fig. 1, lower Contraction Zone at Zone 5) is lower than a bottom (lower surface in Fig. 1) of the channel at an outlet (end of Zone 7 leading to Zone 1 in Fig. 1) of the expansion zone (Fig. 1, lower Expansion Zone at Zone 7; Gradual Up arrow in Fig. 1 shows the change in depth, indicating that the bottom slopes upward from the contraction zone at Zone 5 to the expansion zone at Zone 7, resulting in the bottom at the beginning of the 
For claim 2, Rogalla as modified by Parsheh et al. teaches (references to Rogalla) wherein (i) the channel includes an expansion zone (upper right-hand ref. 1’ in Fig. 6) having a width (between B1 and B2 in Fig. 6) and a depth (H; para 0046 describes decreasing the width in the same proportion that the depth H increases), the width of the expansion zone increasing going away from the exit of the pump (Fig. 6), and (ii) wherein the depth of the expansion zone is greater than a depth (H1) of at least a portion 3,3’ of the channel located outside the expansion zone (para 0046 describes decreasing the width in the same proportion that the depth H increases, thus for example, the depth H in the narrowest-width region of ref. 1’ is deeper than depth H1 along refs. 3,3’, which are outside of expansion zone 1’).
For claim 3, Rogalla as modified by Parsheh et al. teaches (references to Rogalla) wherein the depth of the contraction zone varies such that, when the algae cultivation fluid is circulated in the channel, a cross-sectional area of the algae cultivation fluid in the contraction zone is substantially the same as an average cross-sectional area of the algae cultivation fluid outside of the contraction zone (note this is an intended use limitation, and para 0046 describes maintaining a constant cross 
For claim 4, Rogalla as modified by Parsheh et al. teaches (references to Rogalla) wherein the depth of the contraction zone varies such that, when the algae cultivation fluid is circulated in the channel, energy loss is minimized as the algae cultivation fluid circulates from outside the contraction zone, through the contraction zone, to the pump (paras 0046, 0020 and 0024).
For claim 5, Rogalla as modified by Parsheh et al. teaches (references to Rogalla) wherein the pump includes one of (i) a paddlewheel, (ii) a propeller pump (para 0047 describes the blade/propeller of the agitator device; Figs. 7 and 8), or (iii) an Archimedes screw pump.
For claim 6, Rogalla as modified by Parsheh et al. teaches (references to Rogalla) wherein the depth of the contraction zone varies such that, when the algae cultivation fluid is circulated in the channel, the depth of the algae cultivation fluid in the contraction zone varies such that velocity gradients for the algae cultivation fluid are minimized as the fluid circulates from outside the contraction zone, through the contraction zone, to the pump (paras 0046, 0020 and 0024).
For claim 7, Rogalla as modified by Parsheh et al. teaches (references to Rogalla) wherein the depth of the contraction zone increases leading into the entrance of the pump (Fig. 6; para 0046 describes decreasing the width in the same proportion that the depth H increases).

Rogalla is silent about wherein a bottom of the channel at a beginning of the contraction zone is lower than a bottom of the channel at an outlet of the expansion zone.
Parsheh et al. teach an open raceway algae cultivation system wherein a bottom (lower surface in Fig. 1) of the channel at a beginning of the contraction zone (Fig. 1, 
For claim 9, Rogalla as modified by Parsheh et al. teaches (references to Rogalla) wherein the depth of the expansion zone varies such that, when the algae cultivation fluid is circulated in the channel, the depth of the algae cultivation fluid in the expansion zone varies so that a cross-sectional area of the algae cultivation fluid in the expansion zone is substantially the same as an average cross-sectional area of the algae cultivation fluid outside of the expansion zone (note this is an intended use limitation, and para 0046 describes maintaining a constant cross section S throughout, thereby decreasing the width in the same proportion that the depth H increases along the length of ref. 1’; thus, the algae cultivation fluid in the system is capable of maintaining a constant cross-section as well).

For claim 11, Rogalla as modified by Parsheh et al. teaches (references to Rogalla) wherein the depth of the expansion zone varies such that, when the algae cultivation fluid is circulated in the channel, the depth of the algae cultivation fluid in the expansion zone varies so that velocity gradients are minimized as the algae cultivation fluid flows from the pump, through the expansion zone, to outside the expansion zone (paras 0046, 0020 and 0024).
For claim 12, as modified by Parsheh et al. teaches (references to Rogalla) wherein the pump includes one of (i) a paddlewheel, (ii) a propeller pump (para 0047 describes the blade/propeller of the agitator device; Figs. 7 and 8), or (iii) an Archimedes screw pump.
For claim 13, Rogalla as modified by Parsheh et al. teaches (references to Rogalla) wherein the depth (H) of the expansion zone (upper right-hand ref. 1’ in Fig. 6) decreases going away from the exit of the pump (Fig. 6; para 0046 describes decreasing the width in the same proportion that the depth H increases, thus, it follows that increasing the width occurs in the same proportion that the depth H decreases).
For claim 14, Rogalla as modified by Parsheh et al. teaches (references to Rogalla) wherein a rate of change of at least one of the width (between B1 and B2 in 
For claim 16, Rogalla as modified by Parsheh et al. teaches (references to Rogalla) wherein the cross-sectional area of the algae cultivation fluid in the channel is defined by the depth of the algae fluid depth times the width of the channel (para 0046).
For claim 17, Rogalla as modified by Parsheh et al. teaches (references to Rogalla) wherein the cross-sectional area of the algae cultivation fluid in the channel is the depth of the algae fluid depth times the width of the channel (para 0046).
For claim 18, Rogalla as modified by Parsheh et al. teaches (references to Rogalla) wherein the contraction zone continuously decreases as the reduced width of the contraction zone decreases from the portion outside the contraction zone leading into the entrance of the pump, increasing the depth of the contraction zone (Fig. 6 shows the width of the contraction zone 1’ continuously decreasing from left to right; and para 0046 describes decreasing the width in the same proportion that the depth H increases).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rogalla (EP 2875724) in view of Parsheh et al. (US 2012/0272574, cited on 8/25/20 IDS), as applied to claims 1 and 13 above, and further in view of Raymond (US 4320594, cited on 7/10/17 IDS).
For claim 15, Rogalla as modified by Parsheh et al. teaches (references to Rogalla) a rate of change of at least one of the width (between B1 and B2 in Fig. 6) or 
Rogalla as modified by Parsheh et al. is silent about the rate of change being non-linear.
Raymond teaches an open raceway algae cultivation system comprising a channel zone having a width and a depth and the rate of change is non-linear (see Fig. 6 showing a non-linear slope of the bottom of the channel zone, such that the rate of change of the depth is non-linear). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the bottom of the expansion zone of Rogalla as modified by Parsheh et al.to have a non-linear slope such that a rate of change of the depth is non-linear as taught by Raymond in order to vary light intensity and distribution of nutrients of the algae cultivation fluid as desired by the user, since a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note applicant’s disclosure is silent about any criticality of this feature. Also please note that in the combination, the rate of change of the depth being non-linear also results in the rate of change of the width being non-linear, based on Rogalla’s teaching of inverse proportions at para 0046.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643